DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.

 Response to Arguments
Applicant's arguments filed 8/29/2022 regarding the 103 rejection have been fully considered but they are not persuasive. Applicant argues that Balbierz, Petrick and Stack fail to disclose a tissue growth promoting structure that is separate from the movement restriction device.  For clarification, the claims do not necessarily require the tissue growth promoting structure to be separate from the movement restriction device.  Nonetheless, Balbierz explicitly discloses a tissue growth promoting material (15) placed between layers of tissue that is implanted in combination with any of the implants (10) (see Figure 6 and [0030]; see below). Balbierz states the material (15) may be a mesh, porous, slotted, etc. that tissue will grow through, which meets the requirement of a net-like structure recited in claim 1.


    PNG
    media_image1.png
    160
    206
    media_image1.png
    Greyscale


Since Claim 1 does not specify any particular structural relationship of the implantable movement restriction device and the tissue growth promoting structure, the simultaneous implantation of the material (15) and implant (10) disclosed by Balbierz meets the broad requirements of these two components.  Although the amendment to claim 1 has overcome the 112(b) rejection for indefiniteness, the prior art rejection has been maintained.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Such claim limitation(s) is/are: “movement restriction device” in claim 1, which is being interpreted as a generally spherical body that is inflatable or solid (pages 12-15).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7, 10-12, 286, and 292 are rejected under 35 U.S.C. 103(a) as being unpatentable over US PG Pub No. 2005/0261712 (Balbierz) in view of US Patent No. 5,725,507 (Petrick), and further in view of US Patent App. No. 2008/0208356 (Stack et al.).  
Balbierz discloses spherical devices (10) invaginated in a patient’s stomach wall at various locations Figures 2-6, including the fundus region shown in Figure 5.  The spherical implant (10) meets the requirement of a “movement restriction device”, as interpreted under 112, 6th paragraph above, as it is spherical in shape, inflatable [0035] or solid [0037].  Balbierz discloses a tissue-growth-promoting material (15) implanted in combination with a spherical invaginated implant (10) (see Figure 6 and [0030]).  The material is described as mesh, porous material or slotted, which meets the requirement of a “net-like structure.” Claim 1 does not specify any particular structural relationship of the implantable movement restriction device and the tissue growth promoting structure, so the simultaneous use of the material (15) and implant (10) disclosed by Balbierz meets the broad requirements of these two components.  
Claim 1 contains lengthy functional recitations that are not given full patentable weight, in that the prior art is not required to disclose the particular use, placement or surgical procedures recited in the claims.  Any prior art disclosing devices capable of being implanted in the recited manner meet the functional requirements of the claim.  Balbierz states the implant (10) may have a restrictive or obstructive function [0025], and it is capable of being implanted according to the functional language of claim 1:
“…having a size and shape allowing it to be, when implanted and in function, completely invaginated by the patient's stomach fundus wall without restricting the food passageway, wherein a substantial part of the outer surface of the movement restriction device is adapted to rest against the stomach wall in a position between the patient's diaphragm and at least a portion of the lower part of the invaginated stomach fundus wall, such that movement of the cardiac notch of the patient's stomach towards the patient's diaphragm is restricted, when the movement restriction device is invaginated, to thereby prevent the cardia from sliding through the patient's diaphragm opening into the patient's thorax, so as to maintain the supporting pressure against the patient's cardia sphincter muscle exerted from the patient's abdomen.”
Further in regards to claim 1, Balbierz fails to disclose that the fixation device comprises a fixator having a pre-made through hole.  Petrick discloses another inflatable implant device (column 1, lines 12-28) and teaches the concept of including a suture tab (92) extending outwardly from a generally spherical implant (94) for the purpose of providing securement of the implant to surrounding tissue (column 7,lines 25-30).  Although Petrick fails to disclose a pre-made hole in the suture tab, Stack teaches the concept of providing pre-made suture holes (eyelets 86) in fixation tabs of a stomach implant (see Figure 15; [0079]).  One of ordinary skill in the art at the time the invention was made would have found it obvious to configure the inflation/injection port of the Balbierz implant (10) to have a fixator with a suture eyelet, as taught by Petrick and Stack, as the modification merely involves a combination of known inflatable implantable devices according to known devices that provides a location through which a suture may be passed for fixing the implant to surrounding tissue.  
Regarding claim 2: Balbierz further discloses a first fixation device (i.e. retention band 12 or other retention devices such as sutures or staples [0029]) that functions to secure a movement restriction device (10) in a position (Figs. 3) that restricts the movement of the cardiac notch of the stomach towards the patient's diaphragm ([0026]), with the outer surface of the movement restriction device (10) substantially contacting the patient's stomach fundus wall (F).
Regarding claim 3:  the recitation “non-adjustable from outside the patient’s body when implanted…” is a functional recitation that is not given full patentable weight.  The prior art is not required to explicitly state that the implant is non-adjustable after implantation.  The capability of the movement restriction device (Fig. 3) to be implanted in a manner in which it is no longer adjusted from outside the patient’s body meets the functional claim language.  In an alternate interpretation of this claim, paragraph [0037] states the implant 10 can be solid.
Regarding claims 7 and 10-12: Balbierz further discloses the first and second fixations devices comprise sutures or staples [0029].  The prior art is not required to disclose the particular recited functions of these claims, as the functional limitations are not given full patentable weight.  Nonetheless, Balbierz discloses that the sutures/staples [0029] attach together portions of the fundus stomach wall so as to invaginate the movement restriction device from outside the patient's stomach wall ([0029]) and they secure indirectly or directly, the movement restriction device to the esophagus.  
Regarding claim 286:  these claims merely recite particular positions/arrangements in which the devices are implanted in the patient.  These recitations are directed to the particular intended use of the device and not given patentable weight.  The prior art is not required to disclose the particular positions of the implants in the patient or the manner in which they are secured.  The disclosure of a fixation device (retention band 12) or sutures or staples [0029] meets all the structural requirements of the claims.   
Regarding claim 292: Balbierz further discloses wherein the apparatus is adapted to be filled with a fluid ([0035]) after insertion into the patient's body, wherein the apparatus comprises a chamber (i.e. cavities within device “10”) with an injection port (48), and wherein the chamber is adapted to be filled with a fluid through the injection port.

Claims 293 and 294 are rejected under 35 U.S.C. 103(a) as being unpatentable over Balbierz in view of Petrick and Stack, as applied above, and further in view of Forsell (WO 01/58391 Al).   
Regarding 293-294: Balbierz fails to explicitly disclose a sensor sensing at least one of; a physical parameter of the patient or afunctional parameter of the device, wherein at least one functional parameter is correlated to the transfer of energy for charging an internal energy source, and wherein the apparatus further comprises a feedback device for sending feedback information from inside the patient's body to the outside thereof, the feedback an implantable internal control unit for controlling the apparatus in response to the sensor sensing the parameter, wherein the sensor is adapted to sense at least one of; afunctional parameter of the device, a physical parameter of the patient, contraction waves of the esophagus and a parameter directly or indirectly correlated to the food intake of the patient.  
Forsell teaches an internal control unit (36) for controlling the apparatus in response to a sensor (56) sensing the parameter (p28, Ins. 14-16), wherein the sensor (56) is adapted to sense at least one of; a functional parameter of the device, a physical parameter of the patient, contraction waves of the esophagus and a parameter directly or indirectly correlated to the food intake of the patient (p28, Ins. 14-24) and a feedback device (6) for sending information. It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate an internal control unit controlled by a sensor and a feedback device, as taught by Forsell, in the device of Balbierz, in order adjust the movement restriction device depending on the parameters of the stomach of the patient (Forsell: p2, Ins. 18-22).   

Claim 295 is rejected under 35 U.S.C. 103(a) as being unpatentable over Balbierz in view of Petrick and Stack, as applied above, and further in view of Sosnowski et al. (US PG Pub No. 2007/0149994 Al).
Balbierz further discloses the apparatus is formed from elastic and/or inelastic material ([0035]); however fails to explicitly disclose the wall of the apparatus comprises at least one of: at least one layer comprising a material selected from a group consisting of: metal, silicon, PTFE, Polyurethane, Teflon®, or a combination of any of metal, silicon, PTFE, Polyurethane and Teflon; and at least one coating, comprising a coating selected from a group consisting of: Parylene coating, Polytetrafluoro ethylene coating, Polyurethane coating, and Multi-layer coating. This claim has been interpreted by the Office as a Markush claim.  Sosnowski, in the same field of art, gastric devices, teaches an apparatus comprising a material (i.e. silicon, polyurethane; [0105]) and a coating comprising a material (i.e. Polytetrafluoroethylene coating; [0020]). Since, both Balbierz and Sosnowski disclose using elastic materials to form an inflatable implant, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a silicon and/or polyurethane material layer and a Polytetrafluoroethylene coating, as taught by Sosnowski, in the apparatus of modified Balbierz, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a known material on the basis of its known improvements to the art, to provide nothing more than the predictable results of being biocompatible. See MPEP 2143.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771